Title: John Graham to Thomas Jefferson, 1 March 1810
From: Graham, John
To: Jefferson, Thomas


          
            Dear Sir
            Department of State 
                     1st March 1810.
          
          
		  I had the Honor to receive this Morning your Letter of the 26th Feby covering two Packets—the one for General Kosciuszko—the other for Mr Short.
          I know of no safe oppertunity now offering for France; but I presume we shall have one ere long and I will take care to avail myself of it, to send these Packets in the way you point out.
          I beg you to beleive, Sir, that so far from being a trouble, it will always afford me the greatest pleasure to be in any way, serviceable to you, and that I am with Sentiments of the highest Respect & Esteem
          
            Your most obt Sert
            
                  John Graham
          
        